           Case 20-20279       Doc 20     Filed 08/03/20 Entered 08/03/20 15:17:51           Desc Main
                                            Document     Page 1 of 1



                                  UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MAINE


In re:
                                                               Chapter 13
DONALD BOLSTRIDGE,
                                                               Case No. 20-20279
                                 Debtor(s)


                ORDER ON DEBTOR              MOTION TO EXTEND THE AUTOMATIC STAY

                After notice and hearing on Debtor Motion for Expedited Hearing, It is Hereby

         ORDERED as follows:

         The automatic stay shall remain in effect pending further order of this Court, except as
         to the in rem rights of Harley Davidson Credit Corp. against a certain Harley Davidson
         motorcycle, VIN #1HD1PXL15KB959123.


                 August 3
         Dated: ____________, 2020


                                                             /s/ Peter G. Cary
                                                             ____________________________
                                                             Honorable Peter G. Cary
                                                             Chief Judge, United States Bankruptcy
                                                             District of Maine
